Citation Nr: 0714499	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-17 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative joint 
disease of the back; and if so, whether the claim may be 
granted.

2.  Entitlement to service connection for a neck disability, 
to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1978 
to September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in June 
2003 and September 2003 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  A claim for service connection for degenerative joint 
disease of the back was denied by a December 1997 rating 
decision that was not appealed.

2.  Evidence submitted subsequent to the December 1997 rating 
decision is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the 
claim for service connection for degenerative joint disease 
of the back; but does not raise a reasonable possibility of 
substantiating the claim.

3.  The veteran's arthritis of the cervical spine is not 
related to active service or to service-connected disability.


CONCLUSIONS OF LAW

1.  The December 1997 rating decision which denied a claim 
for service connection for degenerative joint disease of the 
back is final. 38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1997).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for degenerative 
joint disease of the back is not reopened.  38 U.S.C.A. §§ 
5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  Arthritis of the cervical spine was not incurred in or 
aggravated by service and is not causally related to service-
connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006). 

Letters dated in March 2003 and January 2005 fully satisfied 
the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Although the January 2005 letter was not 
sent prior to initial adjudication of the veteran's claim, 
this was not prejudicial to him, since he was subsequently 
provided adequate notice, and the claim was readjudicated and 
additional supplemental statements of the case (SSOC) were 
provided to the veteran in July 2005 and December 2006.  
 
The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The March 2003 and January 2005 letters informed him 
that additional information or evidence was needed to support 
his claim, and asked him to send the information or evidence 
to VA; and the January 2005 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The March 2003 letter also advised him that new and material 
evidence was needed to reopen the claim of service connection 
for degenerative joint disease of the back, and by advising 
the veteran of what was necessary to establish service 
connection effectively informed him of what was necessary to 
reopen his claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Since the Board has concluded that there is no new and 
material evidence to reopen the claim for service connection 
for degenerative joint disease of the back and the 
preponderance of the evidence is against the claim for 
service connection for a neck disability, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
the veteran was informed by letter dated in March 2005 of how 
VA determines disability ratings and effective dates.

The veteran's service medical records, VA medical treatment 
records, and Social Security Administration records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The Board notes that by a letter dated in 
May 2006, the veteran informed VA of additional evidence that 
he felt should be considered in his case.  He noted a mental 
evaluation from the early 1990s and a recent mental 
evaluation, and a recent report from Dr. C.J.A.  Included in 
the Social Security Administration records received in 
December 2003 were mental evaluation reports dated in October 
2003, January 2004, and March 2005 and a letter authored by 
Dr. C.J.A. and medical records.  The Board points out that 
the duty to obtain records only applies to records that are 
"relevant" to the claim.  38 U.S.C.A. § 5103A(b)(1); see 
also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the 
Federal Rule of Evidence 401 defining "relevant evidence" 
as "evidence having any tendency to make the existence of 
any fact that is of consequence to the determination of the 
action more probable or less probable than it would be 
without the evidence.").  As the current claims on appeal do 
not include a claim for service connection for a psychiatric 
disorder, the medical records pertaining to the veteran's 
mental condition are not relevant to this appeal.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The veteran was also accorded a VA examination in February 
2005. 38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	New and Material Evidence

In a decision dated in December 1997, the RO denied the 
veteran's claims for service connection for degenerative 
joint disease of the back.  The veteran did not appeal this 
decision.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1997).  Thus, the December 1997 decision is 
final.  

The veteran's application to reopen his claim of service 
connection for a back condition was received in February 
2003.  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001.  As the veteran filed his claim 
after this date, the new version (cited below) applies in 
this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a June 2003 rating decision, the RO 
declined to reopen the veteran's claim of entitlement to 
service connection for degenerative joint disease of the 
back.  On appeal, however, the Board must make its own 
determination as to whether any newly submitted evidence 
warrants a reopening of the claim.  This is important because 
the preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claims 
on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

Initially, the Board notes that the veteran's service medical 
records indicate that in May 1979, the veteran was injured in 
a motor vehicle accident.  On a VA Form 21-4138, Statement in 
Support of Claim, dated in November 1997, the veteran stated 
that his degenerative joint disease in his back was caused by 
a motorcycle accident while in the Navy in May 1979.  A 
December 1997 rating decision denied service connection for 
degenerative joint disease of the back as there was no record 
of treatment in service for degenerative joint disease of the 
back and no record of complaints, treatment, or diagnosis of 
any chronic back condition in service.     

Based on the grounds stated for the denial of service 
connection for degenerative joint disease of the back in the 
December 1997 rating decision, new and material evidence 
would consist of evidence of complaints, findings or 
diagnoses of degenerative joint disease of the back or some 
back injury during his period of active service as well as 
competent medical evidence linking such current back 
disability to service.  

Evidence of record at the time of the December 1997 rating 
decision included the veteran's service medical records, 
private medical records, and a VA examination dated in 
January 1997.  

Additional evidence received since the December 1997 rating 
decision includes VA medical records dated from November 2002 
to December 2003, various medical records dated from 1989 to 
the present, a February 2005 VA Compensation and Pension 
Examination Report, records obtained from the Social Security 
Administration, and the veteran's written statements.  

With regard to the evidence submitted since the December 1997 
rating decision, the Board finds that most of the records are 
new.  The Social Security Administration records included 
service personnel and medical records.  In addition, the 
service medical records also include the clinical records 
from the veteran's hospitalization from May to July 1979 as 
well as a Report of Medical Examination and Report of Medical 
History dated in May 1990 for enlistment in the Army 
Reserves.

Further, some of the new evidence relates to an unestablished 
fact necessary to substantiate the claim.  Specifically, 
there are private and VA medical records which note that the 
veteran reported chronic pain in his neck and back due to a 
vehicular accident in 1979.     

However, there is still no evidence of record that raises a 
reasonable possibility of substantiating the veteran's claim 
for service connection for degenerative joint disease of the 
back.  Specifically, there is no evidence of complaints of 
any back pain, findings of any back injuries, or diagnoses of 
any arthritis during service.  The clinical records of the 
veteran's hospitalization for treatment of a fractured right 
femur due to a May 13, 1979 accident in which it was noted 
that he was hit by a car from the right side while he was 
riding a motorcycle was received with the Social Security 
Administration.  However, these records clearly indicate that 
there was no external evidence of injury to the head or 
trunk.  Further, these records are absent complaints of back 
pain.  In addition, the Report of Medical Examination in May 
1990 for enlistment in the Army evaluated the veteran's spine 
as normal, and on the Report of Medical History completed in 
conjunction with his enlistment for the reserves, he denied 
ever having recurrent back pain.  

With respect to the private and VA medical records which note 
that the veteran reported chronic pain in his back due to a 
vehicular accident in 1979, a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
is not competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  

The veteran was afforded a VA spine examination in February 
2005.  The veteran reported that he developed arthritis of 
his lumbar spine secondary to a motor vehicle accident that 
he suffered while on active duty in 1979.  After examination 
of the veteran and a review of his claims file and electronic 
records, the examiner diagnosed the veteran with 
osteoarthritis of the lumbosacral spine as noted on x-rays.  
The examiner stated that osteoarthritis is multifactorial and 
is more common in joints that have sustained serious trauma 
such as fractures or ligamentous injuries which are prone to 
osteoarthritis in later years.  Also, the examiner stated 
that joint exposed to repetitive trauma are also associated 
with osteoarthritis so the epidemiology of osteoarthritis is 
that 85 percent of the general population has evidence of 
osteoarthritis by the age of 65.  The examiner noted that 
risk factors associated with osteoarthritis include age, 
genetic, predisposition, trauma, repetitive stress, 
occupation, obesity, altered joint anatomy, joint 
instability, and secondary inflammation and changes in the 
cartilage biochemistry.

The examiner stated that based on the above information, 
there was no evidence to suggest that the motor vehicle 
accident in May 1979 in which the veteran suffered a 
fractured right femur resulted in a subsequent development of 
osteoarthritis of his lumbosacral spine.  The examiner opined 
that the risk factors for development of the veteran's 
osteoarthritis post military including aging, obesity, a 
motor vehicle accident in 1989 in which he impacted a dash 
board, alcohol consumption, varied occupations that involved 
manual labor such as heavy equipment operator, and hobbies 
such as horseback riding were more likely than not the 
contributors to his subsequent development of his 
osteoarthritis of the lumbar spine.   

The Board has considered the evidence received since the 
December 1997 rating decision and finds that there is still 
no evidence that the veteran's degenerative joint disease of 
the back was incurred in or aggravated by active service. 

Accordingly, the Board finds that the evidence received 
subsequent to December 1997 decision is not new and material 
and does not serve to reopen the claim.  Until the veteran 
meets his threshold burden of submitting new and material 
evidence sufficient to reopen his claim of entitlement to 
service connection for a back disability, the benefit of the 
doubt doctrine does not apply.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

III.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  

The first question that must be addressed, therefore, is 
whether incurrence of a neck disability is factually shown 
during service.  The Board concludes it was not.  The service 
medical records are absent complaints of any neck pain, 
findings of any neck injuries, or diagnoses of any neck 
arthritis during service.  On the clinical examination for 
separation from service, the veteran's spine was evaluated as 
normal.  Thus, there is no medical evidence that shows that 
the veteran suffered from any cervical spine problems during 
service. 
  
As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Arthritis can be service-
connected on such a basis.  However, the evidence does not 
indicate a diagnosis of arthritis prior to 1999.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between 1982 and 
1999, service connection is not warranted under 38 C.F.R. § 
3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has arthritis of the cervical spine.  The remaining 
question, therefore, is whether there is medical evidence of 
a relationship between arthritis of the cervical spine and 
military service or between arthritis of the cervical spine 
and the veteran's only service-connected disability, 
residuals of comminuted fracture, mid-shaft of right femur 
with degenerative arthritis.

However, no medical professional has ever related the 
veteran's cervical spine arthritis to the veteran's military 
service or to his service-connected right leg disability.  As 
noted above, the veteran was afforded a VA spine examination 
in February 2005.  After examination of the veteran and a 
review of his claims file and electronic records, the 
examiner diagnosed the veteran with osteoarthritis of the 
cervical spine as noted on x-rays and opined that his post-
service risk factors were more likely than not the 
contributors to his subsequent development of his 
osteoarthritis of the cervical spine.  The veteran's service 
connected disability was indicated to not be a contributor to 
the veteran's cervical spine arthritis. 

The Board notes that there are no post-military medical 
records relevant to treatment of the veteran's cervical spine 
that pre-date the 1990s.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
[service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  In this case, the medical evidence does not show 
treatment or diagnosis of arthritis of the cervical spine 
until the 1990s.  

In the January 2005 VCAA letter, the RO advised the veteran 
to submit evidence showing a connection between his service-
connected disability and his neck condition.  To date, the 
veteran has submitted no such evidence.  

The Board does not doubt the sincerity of the veteran's 
belief that his arthritis of the cervical spine is related to 
service or to his service-connected disability.  However, as 
he has not been shown to be a medical expert, he is not 
qualified to express an opinion regarding any medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).

As the VA examiner did not relate the veteran's arthritis of 
the cervical spine to service or service connected 
disability, the Board concludes that the preponderance of the 
evidence is against the claim for service connection, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  


ORDER

New and material evidence not having been submitted, the 
reopening of the claim for entitlement to service connection 
for degenerative joint disease of the back is denied.



Entitlement to service connection for a neck disability, to 
include as secondary to service-connected disability, is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


